No. 99-40877
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40877
                         Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CHRIS LESLIE BOLIVAR,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC Nos. 1:96-CV-530
                           1:93-CR-41-ALL
                       --------------------
                         February 16, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Chris Leslie Bolivar moves this court for a certificate of

appealability (COA) to appeal the district court’s denial of his

28 U.S.C. § 2255 motion wherein he challenged his guilty-plea

conviction for using a telephone to facilitate the distribution

of cocaine base.   He argues that his counsel rendered ineffective

assistance by failing to review undercover tapes made by

government agents prior to advising him to plead guilty and by

failing to advise him of the sentencing disparity between



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40877
                                -2-

powdered cocaine and cocaine base prior to advising him to plead

guilty.

     Bolivar’s request for a COA will be granted only upon a

“substantial showing of the denial of a constitutional right.”

§ 2253(c)(2).   Because he has made no such showing, Bolivar’s

motion is denied.

     COA DENIED.